Citation Nr: 1735047	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for reflex sympathetic dystrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1980 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Board remanded the Veteran's claims for further development.  In July 2016, the RO issued a Statement of the Case (SOC) as to the issue of entitlement to service connection for hypertension.  The Veteran did not submit a substantive appeal as to this issue.  Thus, this issue is not before the Board for adjudication. 

As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran has reflex sympathetic dystrophy that began during her active military service.


CONCLUSION OF LAW

Reflex sympathetic dystrophy was incurred in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In May 1986, during the Veteran's active service, medical records from the Cleveland Clinic Foundation show that the Veteran was diagnosed with reflex sympathetic dystrophy.

The Veteran's medical records show that she is diagnosed with reflex sympathetic dystrophy of the upper and lower extremities and continues to receive treatment.

In multiple statements, the Veteran reported that she first treated for reflex sympathetic dystrophy during her active service.  Her medical records show a diagnosis of reflex sympathetic dystrophy.  She reported a history of numbness and tingling beginning in 1986.

The reports of the Veteran are given great probative weight as they are consistent with the medical record showing a diagnosis and treatment for reflex sympathetic dystrophy in service with continued treatment after her active service.  The Veteran is competent to report symptoms of reflex sympathetic dystrophy, such as numbness and tingling, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt her credibility.
 
As described, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for reflex sympathetic dystrophy is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


